Evans, P. J.,
This matter is before us on a petition for an order permitting an *304appeal from arbitrators’ award upon the return to the prothonotary of arbitrators’ fees in the amount of $105.
In a suit for the sum of $1,000, the arbitrators’ award was entered for defendants.
The fees of the arbitrators in this case were increased from $35 to $70 for each member of the board on proper representation with respect to the length of time necessary to hear and decide the matter.
Were we to grant the order here sought, we would thereby establish a precedent which would justify future similar applications. We conclude that so long as the Act of June 16, 1836, P. L. 715, as amended by the Act of March 15,1956, P. L. (1955) 1279, 5 PS, §71, is in effect providing that any party appealing from an award of arbitrators shall first repay to the county the fées of the members of the board in an amount not exceeding 50 percent of the amount in controversy, we should be governed thereby.
And now, to wit, November 20, 1962, the petition filed in the above entitled matter to permit an appeal from the award of arbitrators upon payment to the prothonotary the sum of $105 is refused, but appeal may now be perfected upon returning to the prothonotary the sum of $210.